UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1178



LAWRENCE VERLINE WILDER, SR.,

                                              Plaintiff - Appellant,

          versus


THE BALTIMORE CITY POLICE DEPARTMENT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
99-3601-S)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence Verline Wilder, Sr., appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.    See Wilder v. Baltimore City

Police Dep’t, No. CA-99-3601-S (D. Md. Dec. 7, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2